

 S2850 ENR: To amend the White Mountain Apache Tribe Water Rights Quantification Act of 2010 to clarify the use of amounts in the WMAT Settlement Fund. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2850IN THE SENATE OF THE UNITED STATESAN ACTTo amend the White Mountain Apache Tribe Water Rights Quantification Act of 2010 to clarify the use
 of amounts in the WMAT Settlement Fund. 1.Use of funds in WMAT Settlement Fund for WMAT rural water system(a)Authorization of WMAT rural water systemSection 307(a) of the White Mountain Apache Tribe Water Rights Quantification Act of 2010 (Public Law 111–291; 124 Stat. 3080) is amended in the matter preceding paragraph (1) by inserting , (b)(2), after subsections (a).(b)FundingSection 312(b)(2)(C)(i)(III) of the White Mountain Apache Tribe Water Rights Quantification Act of 2010 (Public Law 111–291; 124 Stat. 3093) is amended by striking the period at the end and inserting the following: , including the planning, design, and construction of the WMAT rural water system, in accordance with section 307(a)..2.Expansion of pueblo of Santa Clara land eligible for 99-year leaseSubsection (a) of the first section of the Act of August 9, 1955 (commonly known as the Long-Term Leasing Act) (25 U.S.C. 415(a)), is amended—(1)by striking Indians,, and inserting Indians,;(2)by inserting Ohkay Owingeh pueblo, after Cochiti,;(3)by inserting the pueblo of Santa Clara, after Pojoaque,;(4)by striking the the lands and inserting the land;(5)by striking lands held in trust for the Pueblo of Santa Clara,; and(6)by striking lands held in trust for Ohkay Owingeh Pueblo.Speaker of the House of RepresentativesVice President of the United States and President of the Senate